DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History Summary
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2021, 6/14/2021, 8/20/2021, 1/10/2022, and 4/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a system (claims 1-7), an apparatus (claims 8-14), and a process (claims 15-20).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims 1, 8, and 15 includes limitations that recite at least one abstract idea.
Claim 1:
A computing system implementing a service for a given region, the computing system comprising:
a network communication interface to communicate, over one or more networks, with client devices of users and service providers of the service;
one or more processors; and

one or more memory resources storing instructions that, when executed by the one or more processors, cause the computing system to:
receive, over the one or more networks, a request for the service from a client device of a user;
in response to receiving the request, generate a unique identifier for the request to facilitate a rendezvous between the user and a service provider;
transmit, over the one or more networks, the unique identifier to the client device of the user;
based on the user and the service provider making the rendezvous, receive, over the one or more networks, data corresponding to the unique identifier from a provider application executing on a client device of the service provider; and
based on receiving the data corresponding to the unique identifier from the client device of the service provider, update a status for the user to indicate that the service has been provided by the service provider for the user.

Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because facilitating direct rendezvous for a network service between a service provider and a user is managing personal behavior or relationships or interactions between people.  For instance, this system links drivers with requesting riders in a given region.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining a service provider to provide services to a user can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
Claim 8:

A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to:
communicate, over one or more networks, with client devices of users and service providers of a service implemented by the computing system for a given region;
receive, over the one or more networks, a request for the service from a client device of a user;
in response to receiving the request, generate a unique identifier for the request to facilitate a rendezvous between the user and a service provider;
transmit, over the one or more networks, the unique identifier to the client device of the user;
based on the user and the service provider making the rendezvous, receive, over the one or more networks, data corresponding to the unique identifier from a provider application executing on a client device of the service provider; and
based on receiving the data corresponding to the unique identifier from the client device of the service provider, update a status for the user to indicate that the service has been provided by the service provider for the user.

Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because facilitating direct rendezvous for a network service between a service provider and a user is managing personal behavior or relationships or interactions between people.  For instance, this system links drivers with requesting riders in a given region.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining a service provider to provide services to a user can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.

Claim 15:
A computer-implemented method of facilitating direct pairings in connection with a service, the method being performed by one or more processors of a computing system and comprising:
communicating, over one or more networks, with client devices of users and service providers of the service;
receiving, over the one or more networks, a request for the service from a client device of a user;
in response to receiving the request, generate a unique identifier for the request to facilitate a rendezvous between the user and a service provider;
transmitting, over the one or more networks, the unique identifier to the client device of the user;
based on the user and the service provider making the rendezvous, receiving, over the one or more networks, data corresponding to the unique identifier from a provider application executing on a client device of the service provider; and
based on receiving the data corresponding to the unique identifier from the client device of the service provider, updating a status for the user to indicate that the service has been provided by the service provider for the user.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because facilitating direct rendezvous for a network service between a service provider and a user is managing personal behavior or relationships or interactions between people.  For instance, this system links drivers with requesting riders in a given region.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining a service provider to provide services to a user can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
	
Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
a network communication interface to communicate, over one or more networks, with client devices of users and service providers of the service;
one or more processors; and
one or more memory resources storing instructions that, when executed by the one or more processors,
Claim 8:
	A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to:
	communicate, over one or more networks, with client devices of users and service providers of a service implemented by the computing system for a given region	Claims 15:
	communicating, over one or more networks, with client devices.

	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 9, and 16: These claims recite displaying a unique identifier and inputting the unique identifier number on the client device of the service provider, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 3, 10, and 17: These claims recite transmit a notification indicating a rendezvous location to the client device of the user., which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 4, 11, and 18: These claims recite transmit trigger data to the provider application executing on the client device of the service provider, the trigger data causing the provider application to enable input of the unique identifier on the client device of the service provider, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 5, 12, and 19: These claims recite generate rendezvous information providing a location or area at which the user can communicate the unique identifier to the service provider, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 6, 13, and 20: These claims recite generate map data causing map content to be displayed on a display screen of the client device of the user, the map content providing navigation directions to rendezvous with the service provider, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.  
Claims 7 and 14: These claims recite generate map data causing map content to be displayed on a display screen of the client device of the service provider, the map content providing navigation directions to rendezvous with the user, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 8 and 15: These claims recite similar limitations to claim 1 and therefore also recite an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors

Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
 	Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, and 16-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-7, 9-14, and 16-20, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 16-20, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2014/0011522, Lin, et al, hereinafter Lin.
5.	Regarding claim 1, Lin discloses a computing system implementing a service for a given region, the computing system comprising:
	a network communication interface to communicate, over one or more networks, with client devices of users and service providers of the service, (page 2, para. 21, system 100 includes a map data generate 110, a device interface 120, requester positioning 130, and provider positioning 140. System 100 can also include or have access to one or more data stores 150 that store data pertaining to requester computing devices and provider computing device, and geographic data for a plurality of different geographic regions);
	one or more processors, (page 6, para. 62, Computer system 500 includes at least one processor 510 for processing information); and
	one or more memory resources storing instructions that, when executed by the one or more processors, (page 6, para. 62, Computer system 500 includes at least one processor 510 for processing information), cause the computing system to:
	receive, over the one or more networks, a request for the service from a client device of a user, (page 2, para. 22, on-demand service to be arranged between one or more customers (e.g., users who operate one or more requesting devices 160) and one or more service providers (e.g., individuals or entities who operate one or more provider devices 170);
	in response to receiving the request, generate a unique identifier for the request to facilitate a rendezvous between the user and a service provider, (page 2, para. 26 the requester data 161 can include identification information of the requester or request device (e.g., user name, ID, email address, etc.));;
	transmit, over the one or more networks, the unique identifier to the client device of the user, (page 2, para. 26 the requester data 161 can include identification information of the requester or request device (e.g., user name, ID, email address, etc.));
	based on the user and the service provider making the rendezvous, receive, over the one or more networks, data corresponding to the unique identifier from a provider application executing on a client device of the service provider, (page 2, para. 26 for each provider device 170, the provider data 171 can include identification information of the service provider or the provider device, the current position information of the provider device 170 (e.g., GPS data), the type of vehicle the service provider drives or the service that the service provider provides); and
	based on receiving the data corresponding to the unique identifier from the client device of the service provider, update a status for the user to indicate that the service has been provided by the service provider for the user, (page 2, paragraphs 22 and 23, System 100 can also be implemented through other computer systems in alternative architectures (e.g., peer-to-peer networks, etc.) and page 2, para. 26 for each provider device 170, the provider data 171 can include identification information of the service provider or the provider device, the current position information of the provider device 170 (e.g., GPS data), the type of vehicle the service provider drives or the service that the service provider provides).
6.	Regarding claim 2, Lin discloses the system of claim 1 as described above.  Lin further discloses wherein the unique identifier comprises a unique number displayed on a display screen of the client device of the user, (page 2, para. 26, for each requesting device 160, the requester data 161 can include identification information of the requester or request device (e.g., user name, ID, email address, etc.), a selected pickup location for a transport service or the current position information of the requesting device 160 (e.g., such as global positioning system (GPS) data), whether a request has been made for an on-demand service, service preference (e.g., type of vehicle preferred for transport), and/or the current state of the requesting device 160 (e.g., whether the requester is currently being serviced), and wherein receiving the data from the client device of the service provider corresponds to the service provider inputting the unique number on the client device of the service provider, (page 3, para. 32, the requester positioning 130 can also forecast or predict, for a given geographic region and its sub-regions, the number of requesters and the position information of the requesters at a future instance in time).
7.	Regarding claim 3, Lin discloses the system of claim 1 as described above.  Lin further discloses wherein the executed instructions further cause the computing system to:
	transmit, over the one or more networks, a notification indicating a rendezvous location to the client device of the user, (page 3, para. 32, the requester positioning 130 can also forecast or predict, for a given geographic region and its sub-regions, the number of requesters and the position information of the requesters at a future instance in time).
8.	Regarding claim 4, Lin discloses the system of claim 1 as described above.  Lin further discloses wherein the executed instructions further cause the computing system to:
 transmit, over the one or more networks, trigger data to the provider application executing on the client device of the service provider, the trigger data causing the provider application to enable input of the unique identifier on the client device of the service provider, (page 2, para. 26, for each requesting device 160, the requester data 161 can include identification information of the requester or request device (e.g., user name, ID, email address, etc.), a selected pickup location for a transport service or the current position information of the requesting device 160 (e.g., such as global positioning system (GPS) data), whether a request has been made for an on-demand service, service preference (e.g., type of vehicle preferred for transport), and/or the current state of the requesting device 160 (e.g., whether the requester is currently being serviced)).
9.	Regarding claim 5, Lin discloses the system of claim 1 as described above.  Lin further discloses wherein the executed instructions further cause the computing system to:
	generate, via a user interface displayed on the client device of the user, rendezvous information providing a location or area at which the user can communicate the unique identifier to the service provider, (page 2, para. 26, for each requesting device 160, the requester data 161 can include identification information of the requester or request device (e.g., user name, ID, email address, etc.), a selected pickup location for a transport service or the current position information of the requesting device 160 (e.g., such as global positioning system (GPS) data), whether a request has been made for an on-demand service, service preference (e.g., type of vehicle preferred for transport), and/or the current state of the requesting device 160 (e.g., whether the requester is currently being serviced).
10.	Regarding claim 6, Lin discloses the system of claim 1 as described above.  Lin further discloses wherein the executed instructions further cause the computing system to:
	generate, via a user application executing on the client device of the user, map data causing map content to be displayed on a display screen of the client device of the user, the map content providing navigation directions to rendezvous with the service provider, (page 2, para. 26, for each requesting device 160, the requester data 161 can include identification information of the requester or request device (e.g., user name, ID, email address, etc.), a selected pickup location for a transport service or the current position information of the requesting device 160 (e.g., such as global positioning system (GPS) data), whether a request has been made for an on-demand service, service preference (e.g., type of vehicle preferred for transport), and/or the current state of the requesting device 160 (e.g., whether the requester is currently being serviced).
11.	Regarding claim 7, Lin discloses the system of claim 1 as described above.  Lin further discloses wherein the executed instructions further cause the computing system to:
	generate, via the provider application executing on the client device of the service provider, map data causing map content to be displayed on a display screen of the client device of the service provider, the map content providing navigation directions to rendezvous with the user, (page 2, para. 26, for each requesting device 160, the requester data 161 can include identification information of the requester or request device (e.g., user name, ID, email address, etc.), a selected pickup location for a transport service or the current position information of the requesting device 160 (e.g., such as global positioning system (GPS) data), whether a request has been made for an on-demand service, service preference (e.g., type of vehicle preferred for transport), and/or the current state of the requesting device 160 (e.g., whether the requester is currently being serviced).
12.	Claims 8-14 and 15-20 are rejected for the same reasons as set forth above with regard to claims 1-7.  Lin further discloses a non-transitory computer readable medium storing instructions that, when executed by one or more processors of a computing system, (page 2, para. 18).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Method and system for providing location information of a vehicle to a user device (US 9299255 B2) teaches a user device application transmits the device's location and unique identifier with a message requesting location information that corresponds to a vehicle associated with the user device's unique identifier. The application sends the request message over a communication network to a central computer. The central computer obtains location information corresponding to the vehicle from a device proximate the vehicle. The central computer compares the locations of the user device and telematics device and generates a location differential value corresponding to the distance between them. If the differential value meets predetermined criteria, the central computer causes an action, for example forwarding the location information corresponding to the vehicle to the requesting user device. Or, the central computer sends the requesting device a request denied message. The central computer may also deny the request when the vehicle is moving, or if the user device has requested the vehicle's location too frequently.
B.	Ride chaining (US 9978282 B2) teaches a system for determining a dispatch includes an input interface, a processor, and an output interface. The input interface is to receive a request for a first pickup including a first pickup location and a first destination. The processor is configured to determining a driver to dispatch to the first pickup location. The output interface is to provide a first pickup indication to the driver to go to the first pickup location. The input interface is further to receive a first pickup arrival indication indicating the driver arrived at the first pickup location. The output interface is further to provide a first destination indication indicating to the driver to go to the first destination. The input interface is further to receive a request for a second pickup including a second pickup location and a second destination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMBER A MISIASZEK/          Primary Examiner, Art Unit 3626